Citation Nr: 0500847	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-05 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) vocational rehabilitation 
subsistence allowance under Chapter 31, Title 38, United 
States Code, in the calculated amount of $656.10.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from January 1987 to May 
1987 and from November 1988 to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision issued in 
September 2002 by the Committee on Waivers and Compromises 
(Committee) of the VA Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  In May 2002, the veteran was paid Chapter 31 vocational 
rehabilitation subsistence allowance for attendance at East 
Tennessee State University during the period from May 3, 2002 
to May 31, 2002.

2.  On May 30, 2002, the veteran notified the VA coordinator 
at East Tennessee State University that he could not find 
another course to replace one for the first session of summer 
school canceled by the University due to lack of enrollment; 
therefore, he would not attend the first session of summer 
school but would reenter training on July 9, 2002, 
interrupting his training as of May 3, 2002.  This action 
created an overpayment of $656.10 for the period from May 3, 
2002 to May 31, 2002.

3.  The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.

4.  Recovery of the assessed overpayment would not deprive 
the veteran of basic necessities.

5.  Waiver of the assessed overpayment would result in unfair 
enrichment to the veteran.

6.  Denial of waiver of the assessed overpayment would not 
defeat the purposes of the award of VA benefits.

7.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

Recovery of the overpayment of VA rehabilitation subsistence 
allowance, in the calculated amount of $656.10, would not be 
against equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302(a) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002), became effective.  This liberalizing legislation 
essentially eliminated the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  These changes are not applicable to 
claims such as the one decided here.  See Barger v. Principi, 
16 Vet. App. 132 (2002).  In Barger, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA, 
with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  

A March 1999 VA rehabilitation plan and special report of 
training reflect that the veteran was awarded Chapter 31 
vocational rehabilitation subsistence allowance to obtain a 
B.S. degree in criminal justice at East Tennessee State 
University.  A special report of training dated June 10, 2002 
shows that, on May 30, 2002, the veteran notified the VA 
coordinator at East Tennessee State University that he could 
not find another course to replace one for the first session 
of summer school canceled by the University due to lack of 
enrollment; therefore, he would not attend the first session 
of summer school but would reenter training on July 9, 2002.  
Thus, the veteran's last day in school was May 2, 2002 and 
his training would be interrupted as of May 3, 2002.  In a 
letter dated June 14, 2002, VA notified the veteran that his 
vocational rehabilitation subsistence allowance had been 
retroactively terminated at the end of the school term, 
effective May 3, 2002, creating an overpayment of $656.10 for 
the period from May 3, 2002 to May 31, 2002, and advised the 
veteran that he could request a waiver of the overpayment.  
According to the claims file, the veteran requested a waiver 
in July 2002.

In August 2002, the Committee denied the veteran's request 
based on a finding that there was no fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment but that recovery of the overpayment would not be 
against equity and good conscience.  In its decision, the 
Committee indicated that the veteran was enrolled on a full-
time basis from May 3, 2002 at East Tennessee State 
University to terminate on May 2, 2003; that one of his 
desired courses was canceled interrupting his training 
effective May 3, 2002; that he was later reenrolled on July 
9, 2002; that he had negotiated an education benefit check 
for a period ending after the previous termination; and that 
this created an overpayment of $656.10.  The Committee found 
that the veteran's liquid assets of $6,040 far exceeded the 
amount of the overpayment and that it could reasonably be 
expected that such assets could be used to defray ordinary 
living expenses and to liquidate his indebtedness by small 
monthly installments without creating an undue hardship, or 
depriving the veteran of the basic necessities of living.

In a September 2002 notice of disagreement, the veteran 
maintained that his liquid assets should have nothing to do 
with his indebtedness; that suggesting he cash in savings 
bonds that are for his children's future was unacceptable; 
that two of the late model vehicles are currently being paid 
for, the third vehicle was received upon his father's death 
and they should have nothing to do with his indebtedness; 
that he had spent two weeks at the school searching for a new 
class to take that summer instead of the cancelled one; and 
that, if VA found it necessary for him to repay the debt, 
that repayment be limited to no more that $100 per month.

In a January 2003 VA Form 9, the veteran reiterated that he 
had put in more time at school than he was compensated for; 
that the debt was not his fault, as the school failed to 
notify him of scheduled changes within a proper time period; 
and that the liquid assets of $6,040 had been cut in half 
because he had been off work since November 6, 2002 and 
expected to be off until at least January 6, 2003 in a non-
pay status because of two surgeries on his service-connected 
knee disabilities.

The Board notes that the veteran has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his degree of fault in the 
creations of the debt and undue economic hardship.  Because 
the veteran has not questioned the validity of the 
indebtedness, and because the Board is satisfied that that 
the debt was properly created, that question need not be 
examined further.  See Schaper v. Derwinski, 1. Vet. App. 
430, 434 (1991).  Also of note is that the Committee 
considered the facts in this case, and concluded that the 
veteran had not demonstrated fraud, bad faith or willful 
misrepresentation in the creation of the overpayment at 
issue.  Nevertheless, the Board must render an independent 
determination in this regard.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  Since there appears to be no 
indication of an intent to deceive or to seek unfair 
advantage by the veteran, no legal bar to the benefit sought 
is present.  Id.

The Board agrees with the Committee that the overpayment was 
not due to the veteran's fraud, misrepresentation or bad 
faith.  In a July 2002 Financial Status Report, the veteran 
indicated that his total monthly income (including VA 
compensation), was $2,324 after deductions and that his total 
monthly expenses were $2,343.25, including mortgage payment 
with escrow at $1,058, food at $200, utilities, cable and 
other living expenses at $168, and monthly installment and 
credit card payments at $907.25, exceeded his monthly income 
by $19.  All debt payments were current.  The Board notes 
that, due to the worsening condition of his knee 
disabilities, surgeries and expected convalescence, in rating 
decisions dated in December 2002 and March and April 2003, 
the RO granted the veteran temporary total ratings (TTRs) 
under 38 C.F.R. § 4.30 for convalescence from November 6, 
2002 for his left knee and from December 11, 2002 for his 
right knee, increased his disability ratings to 30 percent 
(from 20 percent) for his left knee and to 20 percent (from 
10 percent) for his right knee, effective from February 1, 
2003, and awarded special monthly compensation based on 
housebound criteria from December 11, 2002 to February 2003.
 
As previously indicated, there is no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue, and, 
therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 
5302(a) (West 2002). In order to dispose of the matter on 
appeal, the Board must determine whether recovery of the 
indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302(a) (West 
2002) and 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2003).  The pertinent regulation in 
this case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (2003).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.

At the outset, the Board finds that the veteran was not at 
fault in the creation of the overpayment as the school failed 
to notify the veteran of the course cancellation due to lack 
of enrollment to provide the veteran sufficient time to 
notify VA of its cancellation prior to payment of his VA 
subsistence allowance.  Similarly, a review of all the 
evidence of record shows that there was no fault on the part 
of VA in the creation of the overpayment.  However, fault is 
not the only criterion to determine whether it would be 
against equity and good conscience to recover the 
overpayment.

In this regard, the Board finds recovery of the overpayment 
would not defeat the original purpose of the benefit by 
nullifying the objective for which it was intended.  The 
benefits were intended to allow the veteran to obtain an 
education which he did not do during the time that he was 
receiving the benefits at issue.  The failure of the 
Government to insist on its right to repayment of the debt 
would result in his unjust enrichment at the expense of the 
taxpayers because the veteran received benefits without 
having to attend a course during the first summer session of 
2002.  There is also no evidence that the veteran's reliance 
on VA benefits resulted in the relinquishment of a valuable 
right or the incurrence of a legal obligation.

Another element for consideration, is whether the veteran 
would be subject to undue hardship if a waiver of the debt at 
issue is denied.  Here, although his income was slightly less 
than reported expenses, the veteran was current on monthly 
loan and credit card payments, with no past due amounts 
shown; he reportedly was deducting $200 monthly for savings 
bonds; and he had just received a third vehicle, which could 
be sold to help defray expenses.  The Board acknowledges the 
veteran's contentions that the $6,040 had been reduced in 
half as a result of his non-pay status due to surgeries for 
his knee disabilities.  However, the veteran received 
increased evaluations, TTRs and special monthly compensation 
based on housebound criteria for his service-connected knee 
disabilities resulting in the issuance of a check for more 
than $7,000, thus increasing his income and helping to lessen 
the effects of his non-pay status from November 2002 to 
January 2003.  

In light of the foregoing, the Board is unable to conclude 
that the veteran and his family would be deprived of life's 
basic necessities and that collection of the indebtedness in 
the amount of $656.10 would subject them to undue financial 
hardship.  Based on these considerations, the Board concludes 
that waiver of recovery of the overpayment of the Chapter 31 
vocational rehabilitation assistance is not warranted.  
Accordingly, the Board finds that the preponderance of the 
evidence in this case does not demonstrate that the recovery 
of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5107(b) (West 2002).




ORDER

Waiver of recovery of the overpayment of Chapter 31 
vocational rehabilitation subsistence allowance, in the 
calculated amount of $656.10, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


